Title: Petition to the Mayor, Aldermen, and Commonalty of the City of New York, [24 April 1797]
From: Hamilton, Alexander
To: Mayor, Aldermen, and Commonalty of the City of New York


[New York, April 24, 1797] “The Memorial of Sundry Inhabitants of the City of New York and the vicinity thereof Respectfully Sheweth That your Memorialists have learnt … that the Corporation of the City of New York have purchased a lot of Ground situate in the Seventh Ward … which they intend to Convert into a Potters Field for the interment of the bodies of such persons as may die of infectious disorders. Your Memorialists seriously Alarmd at the consequence,… take the liberty to address to their consideration the following reasons and objections against the forming of a burial ground in the place aforementioned. In the first place they would state that the field designd for this purpose is situated so near the city and is so contiguous to the publick roads leading from the East to the West part of the Town that it cannot but produce the most unpleasant and fearfull sensations in all those who may have occasion to pass the ways and roads leading near and along the same.… Secondly—that the field referrd to lies in the neighbourhood of a number of Citizens who have at great expence erected dwellings on the adjacent lots for the health and accomodation of their families during the Summer Season.… And your memorialists would further suggest that from the rapid Increase of Building that is daily taking place both in the suburbs of the city and on the Ground surrounding the field alluded to it is certain that in the course of a few years the aforementioned field will be drawn within the precincts of the city and long remain a subject of nuisance and inconvenience to the Community.… And your memorialists further state that provided the Corporation from motives of regard towards them and their Fellow Citizens in General shall be inclind to forego the measure they are about to execute your memorialists do hereby make Assurance that to prevent the corporation from sustaining any loss or damage by reason thereof a Number of the Undersign’d are willing and ready to purchase of them the ground in question and to make them full and ample compensation for the same.…”
